AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations

 

Sheet |
UNITED STATES DISTRICT COURT
Western District of Arkansas
UNITED STATES OF AMERICA Judgment in a Criminal Case
Vv. (For Revocation of Probation or Supervised Release)
Case No. 3:10CR30002-001
ANTHONY I. RHODEN USM No. 09877-010
Jack Schisler

THE DEFENDANT: Defendant's Attorney
EX] admitted guilt to violations 1-4 (Mandatory Conditions) — of the term of supervision.
[] was found in violation of condition(s) count(s) after denial of guilt.

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended
Mandatory Condition: New Law Violation- Access with Intent to View
1 Child Pornography 02/26/2018
2 Mandatory Condition: New Law Violation- Failure to Register as a Sex
Offender 03/09/2018
3 Mandatory Condition: New Law Violation- Failure to Appear 04/18/2018
4 Mandatory Condition: New Law Violation- Failure to Register as a Sex
Offender 10/20/2018
The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in

economic circumstances.
gust 15, 2019

osition of Judgment
Pp’ ae g

      
  
  

Last Four Digits of Defendant’s Soc. Sec. 0539 Au
Defendant’s Year of Birth: 1977

City and State of Defendant’s Residence: ; #* Signature offudge
Fayetteville, Arkansas : j

 
 

rotliy L. Brooks, U.S. District Judge.
Name and Title of Judge

ust 19, 2219

Honorable

Date
AO 245D (Rev. 11/16) | Judgment in a Criminal Case for Revocations

Sheet 2— Imprisonment

 

DEFENDANT:

CASE NUMBER: — 3:10CR30002-001

Judgment — Page _
ANTHONY I. RHODEN

IMPRISONMENT

2

of

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total

term of:

(C1 The court makes the following recommendations to the Bureau of Prisons:

XX] The defendant is remanded to the custody of the United States Marshal.

() The defendant shall surrender to the United States Marshal for this district:

OO at

(] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

L1 before 2 p.m. on

CF as notified by the United States Marshal.

Oa.
C1 as notified by the United States Marshal.

OO pm. on

C1 as notified by the Probation or Pretrial Services Office.

I have executed this judgment as follows:

at

RETURN

 

 

to

with a certified copy of this judgment.

"UNITED STATES MARSHAL

By

 

| ~

Sixty (60) months, of which 30 months is to run consecutive to case number 5:19CR50010-001
and 30 months is to run concurrent with case number 5:19CR50010-001.

DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. I1/16) Judgment in a Criminal Case for Revocations
Sheet 3 — Supervised Release

 

Judgment—Page 3 £4of  7F_..
DEFENDANT: ANTHONY I. RHODEN
CASE NUMBER: 3:10CR30002-001

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: Twenty-five (25) years, concurrent with
case number 5:19CR50010-001.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
1] The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable) .

4. By You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

5.  §& You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

6. [) You must participate in an approved program for domestic violence. (check if applicable)

N=

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations
Sheet 3A — Supervised Release

 

Judgment—Page 4 of 7
DEFENDANT: ANTHONY I. RHODEN
CASE NUMBER: 3:10CR30002-001

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1, You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of

your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
’ different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
and when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation
officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact
the person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature - oe oe Date
AO 245D (Rev. 11/16) | Judgment in a Criminal Case for Revocations
Sheet 3D — Supervised Release

 

Judgment—Page ss 5. of 7

 

DEFENDANT: ANTHONY I. RHODEN
CASE NUMBER: — 3:10CR30002-001

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall submit to any means utilized by the U.S. Probation Office to track his
whereabouts or location at any time, if and when deemed necessary by the U.S. Probation Officer.

2. The defendant shall have no unsupervised contact with minors. If there is a concern about the potential
for inadvertent contact with a minor at a particular place, function, or event, then the defendant shall
obtain approval from the U.S. Probation Office before attending any such place, function, or event.

3. The defendant shall submit his person, residence, place of employment, vehicle, papers, computer, other
electronic communication or data storage devices or media, and effects to a search conducted by the
U.S. Probation Office at a reasonable time and in a reasonable manner based upon reasonable suspicion
that a violation of any condition of supervised release might thereby be disclosed.

4. Except for purposes of employment, and for the purposes of using an employer’s computer, the
defendant shall not possess, use, or have access to a computer or any other electronic device that has
Internet or photograph storage capabilities, without prior advance notice and approval of the U.S.
Probation Office. Reasonable requests by the defendant for such approval should not be denied,
provided that the defendant allows the U.S. Probation Office to install Internet-monitoring software, the
defendant pays for the software, and the defendant submits to random searches of his computers,
electronic devices, and peripherals.

5. The defendant shall submit to inpatient or outpatient mental health evaluation, counseling, testing and/or
treatment, all with an emphasis on sex offender treatment, as deemed necessary and as directed by the
U.S. Probation Office.

6. The defendant shall submit to inpatient or outpatient substance abuse testing, evaluation,
counseling, and/or treatment, as deemed necessary and as directed by the U.S. Probation Office.
AO 245D (Rev. 11/16) — Judgment in a Criminal Case for Revocations
Sheet 5 — Criminal Monetary Penalties

Judgment—Page 6 of . 7
DEFENDANT: ANTHONY I. RHODEN
CASE NUMBER: 3:10CR30002-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth on

Sheet 6.
Assessment ITA Fine Restitution
— Assessment* — —
TOTALS $ 0 $ 0 $ 4,375.00*** $ 0
Oo The determination of restitution is deferred . An Amended Judgment in a Criminal Case (AO 245C)
until will

be entered after such determination.

O The defendant shall make restitution (including community restitution) to the following payees in the amount listed
below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless
specified otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. §
3664(i), all nonfederal victims must be paid before the United States is paid.

(Restitution amount ordered pursuant to plea

1 The defendant must pay interest on restitution or a fine more than $2,500, unless the restitution or fine is paid in full
before the

fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6
The court determined that the defendant does not have the ability to pay interest and it is ordered that:

&] the interest requirement is waived for [& fine 1 restitution.

C1 the interest requirement forthe C fine 1 restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

*+ Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses
committed on or after September 13, 1994, but before April 23, 1996.

#1 Special Assessment in case 5:19CR50010-001 shall be collected first. Once collected, the remaining fine balance
shall be collected in 3:10CR30002-001.
AO 245D (Rev. 11/16) | Judgment in a Criminal Case for Revocations
Sheet 6 — Schedule of Payments

Judgment—Page 7 - of 7 :
DEFENDANT: ANTHONY I. RHODEN
CASE NUMBER: 3:10CR30002-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A Lump sum payment of $4,375.00 | due immediately, balance due

1) not later than 7 _ ,or

&) in accordance Oc, OD, OBor F below); or

 

(1 Payment to begin immediately (may be combined (CIC, OD, or (CIF below); or

C CO Payment in (e.g., weekly, monthly, quarterly) installments over a period of

 

___ * (e.g., months or years), to ; _ (e.g., 30 or 60 days) after the date of this
D (CO Payment in __ (e.g., weekly, monthly, quarterly) installments _ ____ over a period of
a (e.g., months or years), to — _(e.g., 30 or 60 days) after release from
term of supervision; or
E () Payment during the term of supervised release will commence —__ (e.g., 30 or 60 days) after release

from imprisonment. The court will set the payment plan based on an n assessment of the defendant’s ability to
F & Special instructions regarding the payment of criminal monetary penalties:

If not paid immediately, any unpaid financial penalty shall be paid by the defendant during his term of
imprisonment at a rate of up to 50% of the defendant’s available funds, in accordance with the Inmate Financial
Responsibility Program. During residential reentry placement, payments will be 10% of the defendant’s gross
monthly income. Any unpaid balance shall be paid during the period of supervised release in the amount of $25
per month or 10% of the defendant’s net monthly household income, whichever is greater, with the entire balance
to be paid in full one month prior to the termination of the defendant’s term of supervised release.

Unless the court has expressly ordered otherwise in the special instruction above, if this judgment imposes imprisonment, payment
of criminal monetary penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments
made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

O1 Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Joint and Several Amount
and corresponding payee, if appropriate.

The defendant shall pay the cost of prosecution.

The defendant shall pay the following court
cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4)
fine principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including
cost of prosecution and court costs,
